Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
	Applicant’s argument as to aliphatic and isophorone diisocyanates is found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being
unpatentable over McGhee et al. (US 6,861,067) in view of Das et al. (Preparation and
characterization of silver nanoparticle loaded amorphous hydrogel of
carboxymethylcellulose for infected wounds, CARBOHYDRATE POLYMERS, Applied
Science Publishers, LTD. Barking, GB, vol. 130, Pages 254-261, April 7, 2015).
	Rejection is maintained for reasons of the record with the following responses.
	Applicant asserts that McGhee et al. do not disclose the use of elemental silver nanoparticles in the hydrogel composition free of chloride ions.  Applicant further asserts that 1.132 Declaration would show unexpected result.
	McGhee et al. teach a hydrogel wound dressing free of chloride ions obtained
from polyurethane prepolymer, deionized water, polyetherdiamine having a
predominately polyethylene oxide backbone, propylene glycol and polyethylene glycol
at col. 3, lines 3-36 and a polyurethane/polyurea thereof at col. 6, line 5.  McGhee et al. teach various amounts of components at col. 6, lines 42-66.
McGhee et al. teach a hydrogel free of chloride ions utilizing 10 grams of
isophorone diisocyanate prepolymer, 10 grams of polyethylene glycol, 30 grams of
deionized water, 10 grams of propylene glycol, 0.5 grams of polyetherdiamine and 0.2
grams of SSD in example D.
Although McGhee et al. do not specify “free of chloride ions”, none of the above components comprise chloride ions.  Any possible presence of the chloride ions would be in water, but McGhee et al. teach utilization of the deionized water which would be free of any ions including the chloride ions inherently.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of McGhee et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
As to 1.132 Declaration, the data comparing compositions with or without NaCl would have little probative value since McGhee et al. already teach a hydrogel free of chloride ions.  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Applicant further asserts that McGhee et al. teach a large number of possible antimicrobial and bacteriostatic agents in an amount of 0-5% (but preferably 1-3%).  
Regarding the long list of possible antimicrobial and bacteriostatic agents: A prior art reference’s teaching, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list, See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any specific formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).
Thus, choosing the silver would be prima facie obviousness.
As to the elemental silver nanoparticles: A surface area of a small particle such as nanoparticle would be larger than that of microparticle per the given weight inherently.  The large surface area would be expected to provide a higher efficiency of antimicrobial and bacteriostatic properties since it would contact a higher amount of the antimicrobial and bacteriostatic.  
Thus, utilization of silver nanoparticles (SNPs) and 50 ppm taught by abstract of Das et al. falling within scope of 0-5% taught by McGhee et al. in McGhee et al. would have been obvious to one skilled in the art.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant’s assertion that Das et al. do not teach polyurethane/polyurea hydrogel composition would have little probative value since the polyurethane/polyurea hydrogel composition is already taught by McGhee et al.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant stats that McGhee et al. teach an amount of 0-5% (but preferably 1-3%) as opposed to the instant amount of 1-500 ppm of the elemental silver nanoparticles, but the “0-5%” would encompass the “1-500 ppm”

See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would have not been obvious.  In re Peterson, 315 F.3d at 1330 (Fed. Cir. 2003).
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In sum, McGhee et al. already teach a hydrogel free of chloride ions and thus a fair comparison should be elemental silver nanoparticles vs. silver sulfadiazine (SSD) used in the example D of McGhee et al with varying amounts.
Further, whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Claims 4, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee et al. (US 6,861,067) in view of Das et al. (Preparation and characterization of silver nanoparticle loaded amorphous hydrogel of carboxymethylcellulose for infected wounds, CARBOHYDRATE POLYMERS, Applied Science Publishers, LTD. Barking, GB, vol. 130, Pages 254-261, April 7, 2015) as applied to claims 1-3, 6, 7, 15-17, 20 and 21 above, and further in view of WO 2010/000450 equivalent to US 2011/0117178 A1.
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that WO does not teach that polyurethane/polyurea hydrogel composition is free of chloride ions, but WO and US’178 are cited to show the art well-known structure of a multi-layered wound dressing comprising polyurethane foam.

Claims 1-3, 6, 7, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee et al. (US 6,861,067) in view of Karandikar et al. (US 8,900,624).
Rejection is maintained for reasons of the record with the above response as to McGhee et al. and the following responses.
Applicant asserts that Karandikar et al. teach use of stabilized silver nanoparticles in a fluid environment and do not teach polyurethane/polyurea hydrogel.
But, McGhee et al. already teach the polyurethane/polyurea hydrogel composition and Karandikar et al. are cited to show that art well-known elemental silver nanoparticles having an average size of about 15 nm and a size distribution of 8.0-23.0 nm and 4.0-18.0 nm are known (col. 9, lines 39-49 and Figures 3-6 and col. 26, lines 30-43 and Fig. 4 and Fig. 6)
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986_

Claims 1-4, 6, 7, 9-18, 20 and 21 are rejected under 35 U.S.C. 103 as being
unpatentable over WO 2010/000450 equivalent to US 2011/0117178 A1 in view of
Karandikar et al. (US 8,900,624) or Das et al. (Preparation and characterization of silver
nanoparticle loaded amorphous hydrogel of carboxymethylcellulose for infected
wounds, CARBOHYDRATE POLYMERS, Applied Science Publishers, LTD. Barking,
GB, vol. 130, Pages 254-261, April 7, 2015).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts WO and equivalent to US’178 fail to teach the instantly recited “free of chloride ions”, but a paragraph [0036] of equivalent US’178 and top of page 9 of WO further teach “One possibility here is for the hydrogel matrix to comprise from 0% to 5% by weight of at least one salt”. Thus, the salts are taught as optional and see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. See MPEP 2123.
          Applicant asserts unexpected result of the recited “free of chloride ions” by pointing to the data of 1.132 Declaration.
         Although the examiner sees the asserted unexpected result, scope of claims is broader than showing since the 1.132 Declaration teach utilization of 100 ppm and 250 ppm of the elemental silver nanoparticles as opposed to the claimed amount of between 15 ppm and 500 ppm.  Further, an amount of NaCl shown in the 1.132 Declaration is considerably higher (i.e. about 9 wt.% calculated based on a para’ 5 of the Declaration) than that taught by WO and US’178 (i.e., about 0.62 wt.% of NaCl as the final amount of the hydrogel taught in the example).   In other words, the effect of a lower amount of the elemental silver nanoparticles would be less than that of a higher amount regardless of presence or absence of NaCl and the results of 15 ppm of the elemental silver nanoparticles with about 0.62 wt.% of NaCl (the final amount of the hydrogel taught in the example) and without NaCl are missing from the 1.132 Declaration.
         The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
         Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 23, 2022                                              /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762